DETAILED ACTION
Claims 1 - 9 of U.S. Application No. 17486851 filed on 09/27/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2021, and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations in claim 1, “…the stator having a main stator magnetic pole surface (61) and an auxiliary stator magnetic pole surface (64), the coil (19) and the auxiliary stator magnetic pole surface (64) overlapping each other when viewed along a rotor axial direction (O),… 

    PNG
    media_image1.png
    576
    1166
    media_image1.png
    Greyscale

the auxiliary stator magnetic pole surface (64) including at least one first stator surface (65) that extends in the rotor axial direction, and at least one second stator surface (66) that extends in a rotor radial direction, the at least one first stator surface (65) and the at least one second stator surface (66) being alternately arranged, 
the auxiliary rotor magnetic pole surface (53) includes at least one first rotor surface (54) that extends in the rotor axial direction, and at least one second rotor surface (55) that extends in the rotor radial direction, the at least one first rotor surface (54) and the at least one second rotor surface (55) being alternately arranged, and Nr≥1 and Nt≥2, with Nr representing a number of pairs of the first stator and rotor surfaces facing each other in the rotor radial direction, and Nt representing a number of pairs of the second stator and rotor surfaces facing each other in the rotor axial direction” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 2-9 are allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832